internal_revenue_service department of the fan uniform issue list washington dc ek kek kk ek kkk kek ek kkk kk kk kkk ke kakkkkkkrkkkark kkk kkk kkk contact person kkk kkk kkkkk kk kk ke kk telephone number kkk kkk kk kkk kek kkk kk kh kkk kk keke kkk kk kk kkk kk kkk kk kkk kk kkk kk kkk kkk kkk rk ke in reference to _ eexeeeeets epo ra ty date attention kk kkk k kk kkk kk kk kk ek legend employer rrr kr kr kkk kkk kkk kkk keke kee kar kkk kk keke kek medical school kk raa kr kr aka kkk kkk keke university state a kkk kkk k kkk kkk kkk kkk kkk keke kkk kkk keke k ok a te kk ke ke kk ok tek ok kok ok kk kk kk ek kkk ek kakkkkk kek state a board tek tek ok ke ke kkk kk kk kkk kk kok kkk kok head of state a board w h eee ee ee kkk kekek plan x kk kkk kkk kkk kkk kek kr ke kek eh ee ee ee kkk karr kkk ek kk kk kkk kk kk rk kk eee ee ee ee ee ee ee kk ek rk kkk kr kkk kkk kr kkk kkk kkk keke kkkeek ladies and gentlemen this is in response to a request submitted on your as supplemented by a letter dated june for a letter_ruling concerning whether plan x is behalf by your authorized representative in a letter dated date governmental_plan as defined in sec_414 internal_revenue_code code and whether plan x meets the requirements of sec_403 of the code of the a the following facts and representations have been made in support of the governmental_plan ruling_request the employer is a medical faculty practice incorporated the employer received a letter dated august from the internal_revenue_service recognizing it as a professional_service_corporation under the laws of state a and is associated with the university through the medical school as exempt from federal_income_tax under sec_501l a the code as an organization described in sec_501 c the letter also stated that the employer is not a private_foundation under sec_509 of the code the employer established plan x as a tax-deferred annuity plan pursuant to sec_403 of the code effective january plan x has been amended and restated incorporating amendments one and two b to meet the requirements of section of as stated in the employer's charter the employer's the employer was chartered to advance the purposes of the medical educational program and related activities of the medical school at the university which is a state university chartered as part of the state a university system purpose is primarily to conduct medical education medical_research medical_care and the practice of medicine in order to improve the medical school and its affiliated teaching hospitals their teaching and research resources their facilities and their service opportunities the employer fulfills its duties by providing physicians to render patient care in hospitals operated in connection with the university furnishing assistance in the training and education of students of the medical school and assisting in certain research activities of the medical school 2y2 erk kkk kkk krkekkkkkkeke kk kkk kk kkk kek the employer provides facilities for students and resident physicians to see patients and to observe the members in the practice of medicine required as part of the students’ curriculum at the medical school the employer will not provide care to any patients who are uncomfortable being seen by students and resident physicians building owned by state a employer performs a legitimate government function by educating students of the medical school through clinical instruction and research activities the medical services are carried out ina is represented that the the activities are it under the by laws of the employer a physician member if any physician member leaves the faculty of of the employer must be a faculty_member of the medical school and the medical school membership in the employer terminates automatically under the private practice regulations of the employer the appropriate department chairperson with the approval of the dean of the medical school shall specify the maximum portion of time to be devoted to medical_health_services of the employer by physician members the medical school has the authority to restrict the physician members from participating in the medical health practice carried on by the employer if such services interfere with the proper performance of academic duties of the medical school the medical school the university and state a retain the directors at large must be members of the under the by laws of the employer the board_of control_over the administration and operation of the employer directors is composed of the dean of the medical school the chairperson of each clinical department of the medical school the president of the university the head of state a board or their designees and three elected directors at large employer all of whom are faculty members of the medical school state a board was required to approve the charter of the employer its by laws and the employer and its private practice regulations employer’s by laws may not be altered or amended without approval of the dean of the medical school the president of the university and the head of state a board as set forth in the employer’s by laws the agreement between the university the head of the hy4 kr kkk kkk ree keke kee kkk kkk kkk kkk kk kkk although the employer was not created under any specific statute of state a implied statutory authority was necessary for the creation and use of the employer employer was created by the state a board board was established pursuant to state a statute state a board has the authority to do all things necessary for the creation proper maintenance and successful and continuous operation of the state a university system employer was created to benefit the medical school which is a part of the state a university system the state a the the the under the employer's charter no part of its net_earnings shall inure to the benefit of its members trustees officers or other private persons except that the employer shall be authorized to pay reasonable_compensation to its employees for services rendered including physician members’ supplemental salaries and to make payments and distributions in furtherance of its purposes the agreement between the university and the employer it also prohibits any the agreement approves of all gifts to contributions bequests devises provides that the employer may create implement and operate a medical services plan the by laws of the employer amendments to the employer’s charter or by laws without the written approval of the university and the state a board under the agreement the employer in the conduct of its independent activities may provide medical and health care services and charge fees for such services all income and funds received for patient care activities belong to the employer or grants negotiated with or by the employer shall be subject_to the prior approval of the president of the university and employer all real_property acquired by gifts or bequests or purchased with the employer's funds shall be subject_to the approval of the president of the university and approved shall become the property of the employer in general article v of the agreement provides that total collections of the employer shall be applied in the following priorities first payment of all expenses of the employer excluding salary supplements of the members if so approved shall belong to the second a percentage of all funds will be used if so for 2yy kkkkkkkkkkkrkkkkekkkkk kkk kkk kkk kkk kkk third expenses such percentage shall not exceed cash receipts will be contributed to a specific fund for the medical school fund without approval of the employer's membership may be paid from the fund subject_to the annual employer's any monies remaining in the fund at year operating budget end will be contributed to the university for the exclusive use of the medical school funds will be used for the salary supplements of individual members as stipulated in their professional services agreements pro_rata based on individual total collections to establish a corporate reserve residual income at year end department of the medical school will be used for educational research and service purposes residual departmental revenues at the end of the fiscal_year be redistributed to individual faculty in that department based upon their percentage of contribution to the total cash collected for that year school must approve such distribution such portion determined by the departmental chair may fifth a department's that of a clinical the dean of the medical funds will be used a portion of fourth ie the employer shall keep financial records in accordance with generally_accepted_accounting_principles and the accounting system of the employer shall be subject_to the approval of the university the state a board and the comptroller of the treasury of state a financial records shall be audited annually by a certified_public_accountant recommended by the employer and approved by the university the university the state a board and the comptroller of the treasury of state a shall have access to financial or other records of the employer at any time copies of the employer's audited financial statements for the and years were submitted with the ruling_request primarily from patient service revenue and most of the expenses are wages salaries and benefits the statements show that the employer is funded under the employer’s by laws the employer may be dissolved by the head of the state a board subject_to the approval of the state a board the charter of the employer provides that upon dissolution the board_of directors shall after paying or making provision for payment of all of ya kaa ak kr keke kkk kee kkk kkk kkk kk liabilities distribute the remaining assets of the employer to the university for the benefit of the medical school in the event that the university ceases to be an exempt_organization as an agency of state a assets shall be distributed to the state a board event the state a board ceases to be an exempt_organization as an agency of state a then all remaining assets shall be distributed to state a then all remaining in the separate payrolls are maintained by the employer and the university the physicians employed by the employer receive income_tax form w-2s from the employer as well as from the university physicians are considered to be employees of both the employer and the university it has also been represented that the employer has always paid fica tax with respect to its employees it has been represented that the based on the foregoing your authorized representative has requested the following ruling that the employer through its affiliation with the university and direct oversight by state a instrumentality of state a under sec_414 of the code and consequently that plan x which is sponsored by the employer is sec_414 of the code a governmental_plan as that term is defined by is an sec_414 of the code provides in part that for purposes of chapter 1d the term governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing part i revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a governmental_plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi- governmental power the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision is the degree of control that a governmental entity or one of 4b - j- kak kkkkrkkkkkkkkkkk kkk kkk kk kkk kkk rk kk other factors include entities exercises over the organization's everyday operations specific_legislation creating the organization source of funds for the organization which the organization's trustees or operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit the the manner in whether there is the employer performs a governmental function by educating students through clinical instruction and research activities and through observation of the physician faculty members of the medical school in the practice of medicine these educational_services are performed on behalf of the medical school which is part of the university and which in turn the university is chartered as part of the state a university system the employer is governed by its board_of directors the as previously indicated the at large state a through its representation on the board_of directors substantially controls the employer employer's board_of directors is composed of the dean of the medical school the chairperson of each clinical department of the medical school the president of the university the head of state a board or their designees and three elected directors at large directors must also be full-time employees of the medical school consequently they must act in a manner which will not jeopardize their employment with the medical school and the university in order to remain on the board result state a through the state a board the university and the medical school exercises substantial control_over the employer the charter the by laws university and the employer and the employer’s private practice regulations employer is controlled and supervised by a public authority the head of the state a board must approve under these circumstances the the agreement between the asa implied statutory authority was necessary for the creation and use of the employer by the state a statute granting the state a board such powers not otherwise prescribed by law carry out the board’s responsibility for the efficient the employer was created as are necessary to ka rak kkk kk keke kek kkk ke administration and operation of the university system employer was created to benefit the medical school which is part of the state a university system the the employer is funded primarily by income generated the university monitors the from a medical services plan employer's finances and its expenditures accounting is audited annually and is subject_to approval of the university and the comptroller of the treasury of state a the employer may be dissolved by the state a board in the event that the employer is dissolved all remaining assets of the employer shall be distributed to the university for the benefit of the medical school or to the state a board or to state a the employer's the provisions of plan x show that the plan was established by the employer and will be maintained for its employees based on the information submitted we conclude that the employer through its affiliation with the university and oversight by state a under sec_414 of the code and consequently that plan x which is sponsored by the employer is governmental_plan as that term is defined by sec_414 d of the code is an instrumentality of state a a no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code we do not express an opinion on whether wages paid_by the employer are subject_to tax under the federal_insurance_contributions_act this ruling is based on the assumption that an official or officials of the employer formally execute plan x amended and restated to incorporate amendments one and two as because the request presents more than one issue and because your authorized representative requested separate letter rulings a separate letter_ruling will be issued with respect to the ruling_request that plan x meets the requirements of sec_403 of the code wok kkk kok kk kk kk ke kkk ke eo ek this letter_ruling is directed only to the taxpayer that requested it that it may not be used or cited by others as precedent sec_6110 of the code provides a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely thr riddle tr john g riddle jr manager employee_plans technical group tax exempt government entities division enclosures deleted copy of this letter notice of intention to disclose notice
